Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              February 24, 2017

The Court of Appeals hereby passes the following order:

A17A0630. JOHNSON et al v. ROGERS.

      Appellee’s Motion to Remand this case to the trial court for resolution of a
pending motion to dismiss appellants’ appeal based upon their failure to pay costs
timely is hereby GRANTED. Cf. J. Kinson Cook of Georgia, Inc. v. Heery/Mitchell,
284 Ga. App. 552 (644 SE2d 440) (2007); Lawal v. State, 273 Ga. App. 891 (616
SE2d 205) (2005).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      02/24/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.